Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 2, 4 – 7, 8, 9, 15, and 17 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi et al. (US PGPub 2020/0372561 A1) in view of O’Connor et al. (US PGPub 2015/0358463 A1).
In regards to claim 1, Sanghavi discloses a method, comprising: 
receiving, by a device, simulation data for a customer interaction involving a customer service (¶ 20, 26, 34, 39, 66, 74, 95 wherein the system receives a prediction model data, i.e. simulation data, for a customer interaction that an agent is having with a customer), 
wherein the simulation data includes: 
a set of operational parameters associated with the customer interaction (¶ 34, 66 wherein the prediction model data includes parameters, attributes, characteristics, or the like that are associated with interaction),
[…],
subscriber information for a set of customer subscribers associated with the customer service (¶ 26, 34 wherein the prediction model data includes customer information), and 
a set of rules associated with providing the customer service (¶ 26, 27, 30, 31, 34, 39, 66 wherein the prediction model data includes rules that are used for providing customer service); 
processing, by the device and using a simulation model, the simulation data to determine a simulation outcome of the customer interaction according to the simulation data (¶ 20, 26, 28, 33, 39, 42, 43, 66 wherein the system processes the prediction model data in order to determine a prediction outcome that is representative of the system’s simulation or prediction on the likelihood of how the customer will respond to a provided recommendation); 
determining, by the device, that the simulation outcome does not satisfy a next best action threshold (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended); and 
determining, by the device and based on determining that the simulation outcome does not satisfy the next best action threshold, an updated set of rules to change a service agreement associated with providing the customer service (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 79, 81, 95 wherein the system is dynamically updated with more information in order to improve its analysis and predictions if unfavorable results are determined and identified and thresholds are not reached/satisfied).  
Sanghavi discloses a system and method for monitoring a customer interaction between a customer and representative in order to determine the progress/state of the interaction and allow for the system to assist or guide a representative with addressing a customer’s concern and/or assist the representative with upselling products/services.  Although Sanghavi discloses that the interaction is being monitored in real time and analyzing information of the session in order to determine how to assist a representative, Sanghavi fails to disclose whether natural language processing is known to be used in such environments as a means of improving the effectiveness of assisting a customer and agent.
To be more specific, Sanghavi fails to explicitly disclose:
wherien the set of operational parameters includes a sentiment of a user determined using a sentiment analysis of a natural language processing model,
However, O’Connor, which is also directed towards a call center that monitors the interaction between a customer and a representative in order to assist a customer with a problem, further teaches that it is old and well-known in the art to utilize natural language processing and to monitor the emotion of the customer, sentiment of the customer, emotion of the agent, as well as utilizing a speech analysis system, image analysis system, and text analysis system for determining content, call status, and emotion/sentiment of the customer and agents.  O’Connor teaches that the speech analysis system utilizes a natural language processor to determine words spoken by the customer and the agents in order to determine the emotions of the customer from the words uses, thereby increasing the effectiveness of a call center by monitoring the interaction between the customer and representative in order to determine the progress of the interaction, e.g., monitoring the customer’s emotional state in response to how their issue is being handled.  O’Connor teaches that by utilizing natural language processing in order to monitor an interaction the system is able to more effectively determine how resources can be allocated or whether a resource should be provided for the interaction in an attempt to improve the customer experience and lead to a resolution.  By monitoring both the customer and the representative the system can more effectively identify a problem and determine a resolution.
(For support see: ¶ 53, 54, 55, 59, 60, 62, 63, 63, 66, 68, 69, 77, 80, 84)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate natural language processing to monitor and manage a customer interaction with a representative, as taught by O’Connor, in the call center and customer interaction managing system and method of Sanghavi as O’Connor teaches that it is, “very important to continuously monitor the attributes associated with the communication session to determine if the allocation of resources is needed to be refined or not,” as well as, “reduce the manual resource reallocation time and efforts, which ultimately helps in customer satisfaction and hence improves contact center efficiency.” (¶ 68, 69) 
In regards to claim 2, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein the method further comprises:
prior to receiving the simulation data, monitoring the subscriber information to identify a trend associated with providing the service to the set of subscribers (¶ 26, 57, 66 wherein the system is aware of trends and takes into consideration the trends when processing the predication model data in order to provide a recommendation that is calculated to have a high likelihood of being favorable to a customer); and 
determining that the trend indicates that a quantity of the set of subscribers is decreasing (¶ 66 wherein the trend data includes information pertaining to the fact that the quantity of customers is decreasing); and 
wherein receiving the simulation data comprises: receiving the simulation based on determining that the trend indicates that the quantity of the set of subscribers is decreasing, and obtaining the simulation data from a data structure associated with the simulation model (¶ 66, 57, 68 as stated above, the system is aware of trends and takes into consideration the trends when processing the predication model data in order to provide a recommendation that is calculated to have a high likelihood of being favorable to a customer). 
In regards to claim 3, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein the simulation model is trained according to historical data associated with a plurality of previous customer interactions involving the customer service (¶ 26, 39, 66, 68, 78, 81 wherein the prediction model, i.e. simulation model, is trained using, at least, historical data associated with previous interactions and their results and feedback).  
In regards to claim 4, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein the method further comprises: 
receiving real-time data for a real-time customer interaction involving the customer service; 
generating a next best action output according to the updated set of rules and based on the real-time data; and 
providing the next best action output to enable a next best action suggestion for engaging a customer in the customer interaction 
(¶ 20, 26, 34, 36 wherein the interaction is occurring in real-time and the system is analyzing and providing a recommendation to an agent in real-time and in response to how the interaction is going and the recommendation that is provided to the agent is configured in order to encourage, maintain, improve, or the etc. engagement with a customer).  
In regards to claim 5, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein determining the updated set of rules comprises at least one of. 
altering a weighting parameter of a rule of the set of rules to determine the updated simulation data, 
adding a new rule to the set of rules to determine updated simulation data, or 
removing a rule from the set of rules to determine the updated simulation data
(¶ 20, 26, 34, 36, 39, 81, 84 wherein the prediction model can be dynamically updated as new information is being received in order to add, remove, or modify the model’s rules so as to increase the accuracy of the prediction that is generated by the model, as well as also utilizing weighting coeffficients).  
In regards to claim 6, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein: the simulation outcome is representative of a probability that the set of subscribers engage in a service agreement for the service according to the set of rules and the next best action threshold corresponds to a threshold probability (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the recommendation that is generated and provided to the customer is based on the probability/likelihood of the customer accepting an offer, service, product, or etc. based on a calculation of the probability/likelihood and how it compares against a threshold probability; ¶ 63, 65, 66 wherein the rules used for providing the recommendation correspond to terms of a service agreement for providing the service, e.g., home insurance policy, life insurance policy, and etc.).  
In regards to claim 7, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein the set of rules correspond to terms of a service agreement for providing the service (¶ 63, 65, 66 wherein the rules used for providing the recommendation correspond to terms of a service agreement for providing the service, e.g., home insurance policy, life insurance policy, and etc.).  
In regards to claim 8, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein: the customer interaction is between a subscriber of the set of customer subscribers and a service representative, and the next best action output indicates at least one of: 
a communication medium for the service representative to use to engage in corresponding interactions with the subscriber, 
timing associated with the corresponding customer interaction with the subscriber, or 
terms of a service agreement that the service representative may offer to the subscriber in association with providing the service
(¶ 34, 35, 36, 63, 65, 66 wherein the customer interaction is between a customer and an agent and the recommendation that is provided to the agent on what they should do next indicates timing associated with the customer interaction with the customer, as well as offers, services, products, or etc.).  
In regards to claim 9, Sanghavi discloses a device, comprising: 
one or more memories; and 
one or more processors coupled to the one or more memories, configured to
(Fig. 2):
receive simulation data associated with engaging in an interaction involving a service (¶ 20, 26, 34, 39, 66, 74, 95 wherein the system receives a prediction model data, i.e. simulation data, for a customer interaction that an agent is having with a customer), 
wherein the simulation data is associated with a set of users and a set of rules for providing the service to the set of users (¶ 27, 30, 34, 39, 66 wherein the prediction model data includes customer information and rules that are used for providing service to customers), and
[…],
[…];
simulate, using a simulation model, the interaction according to the simulation data to determine a probability of a desired outcome of the interaction according to the simulation data (¶ 20, 26, 28, 33, 39, 42, 43, 66 wherein the system processes the prediction model data in order to determine a prediction outcome that is representative of the system’s simulation or prediction on the likelihood of how the customer will respond to a provided recommendation), 
wherein the simulation model is trained according to historical data associated with a plurality of previous interactions involving the service (¶ 26, 39, 66, 68, 78, 81 wherein the prediction model, i.e. simulation model, is trained using, at least, historical data associated with previous interactions and their results and feedback); 
determine whether the probability satisfies a next best action threshold (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended); and 
In regards to:
when the probability satisfies a next best action threshold: 
provide a next best action output according to the simulation data to permit performance of a next best action associated with providing the service to the set of users according to the set of rules 
(¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended and if a recommendation is determined, which satisfies a threshold, the system will provide the recommendation); or 
In regards to:
when the probability does not satisfy the next best action threshold: 
determine updated simulation data that causes the probability of the desired outcome to satisfy the next best action threshold, 
wherein the updated simulation data includes an adjustment to the set of rules 
(¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended and wherein the system is dynamically updated with more information in order to improve its analysis and predictions if unfavorable results are determined and identified and thresholds are not reached/satisfied), and 
provide a next best action output according to the updated simulation data to permit performance of a next best action associated with providing the service to the set of users according to the adjustment to the set of rules (¶ 26, 30, 34, 36, 39, 66, 77, 81 wherein the recommendation is provided based on updated prediction data in order to permit performance of the recommendation, e.g., enlisting the customer to a particular insurance policy, offers to retain a customer, and etc.).  
Sanghavi discloses a system and method for monitoring a customer interaction between a customer and representative in order to determine the progress/state of the interaction and allow for the system to assist or guide a representative with addressing a customer’s concern and/or assist the representative with upselling products/services.  Although Sanghavi discloses that the interaction is being monitored in real time and analyzing information of the session in order to determine how to assist a representative, Sanghavi fails to disclose whether natural language processing is known to be used in such environments as a means of improving the effectiveness of assisting a customer and agent.
To be more specific, Sanghavi fails to explicitly disclose:
wherein the simulation data includes a set of operational parameters associated with the interaction involving the service,
wherein the set of operational parameters includes a sentiment of the user determined using a sentiment analysis of a natural language processing model
However, O’Connor, which is also directed towards a call center that monitors the interaction between a customer and a representative in order to assist a customer with a problem, further teaches that it is old and well-known in the art to utilize natural language processing and to monitor the emotion of the customer, sentiment of the customer, emotion of the agent, as well as utilizing a speech analysis system, image analysis system, and text analysis system for determining content, call status, and emotion/sentiment of the customer and agents.  O’Connor teaches that the speech analysis system utilizes a natural language processor to determine words spoken by the customer and the agents in order to determine the emotions of the customer from the words uses, thereby increasing the effectiveness of a call center by monitoring the interaction between the customer and representative in order to determine the progress of the interaction, e.g., monitoring the customer’s emotional state in response to how their issue is being handled.  O’Connor teaches that by utilizing natural language processing in order to monitor an interaction the system is able to more effectively determine how resources can be allocated or whether a resource should be provided for the interaction in an attempt to improve the customer experience and lead to a resolution.  By monitoring both the customer and the representative the system can more effectively identify a problem and determine a resolution.
(For support see: ¶ 53, 54, 55, 59, 60, 62, 63, 63, 66, 68, 69, 77, 80, 84)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate natural language processing to monitor and manage a customer interaction with a representative, as taught by O’Connor, in the call center and customer interaction managing system and method of Sanghavi as O’Connor teaches that it is, “very important to continuously monitor the attributes associated with the communication session to determine if the allocation of resources is needed to be refined or not,” as well as, “reduce the manual resource reallocation time and efforts, which ultimately helps in customer satisfaction and hence improves contact center efficiency.” (¶ 68, 69) 
In regards to claim 10, the combination of Sanghavi and O’Connor discloses the device of claim 9, wherein the simulation data is received via a user interface associated with the simulation model to permit a service provider to simulate the interaction (¶ 20, 26, 34, 39, 66, 74, 77, 95 wherein an agent provides information based on their interaction with a customer in a customer interaction and where the provided information is used as prediction model data that can be simulated by the system in order to determine the next best action, i.e. recommendation, to the agent).  
In regards to claim 11, the combination of Sanghavi and O’Connor discloses the device of claim 9, wherein the updated simulation data is determined based on: 
prompting, via a user device, a service representative to update the set of rules via a user input (¶ 31, 34, 36, 96 wherein the representative is prompted to update the rules used by the system in the prediction model); and  
 receiving, via the user device, the updated simulation data via the user input (31, 34, 36, 96 wherein the system receives the updated predication model data from the representative).  
In regards to claim 12, the combination of Sanghavi and O’Connor discloses the device of claim 9, wherein the updated simulation data is determined based on:
iteratively processing iterations of adjustments to the simulated data until the updated simulation data is identified (¶ 20, 26, 34, 36, 39, 81, 84 wherein the system and its prediction model are continuously and dynamically updated with new/updated prediction model data until a desired level of performance is achieved); 
requesting, via a user device, approval of the updated simulation data from a service representative (¶ 36 wherein the system may require the agent to accept updated information in order to proceed with the customer interaction and, ultimately, provide a recommended service, product, and etc.); and 
adjusting the simulation data to be the updated simulation data based on receiving a user input that indicates approval of the updated simulation data (¶ 34, 36, 37 wherein the flow that guides the agent is based on responses provided by the customer and inputted by the agent).  
In regards to claim 13, the combination of Sanghavi and O’Connor discloses the device of claim 9, wherein the desired outcome corresponds to one or more of the set of users engaging in a service agreement for the service based on the interaction (¶ 63, 65, 66 wherein the recommendation corresponds to customers in a service agreement, e.g., insurance policy, for the service based on the interaction between the customer and agent).  
In regards to claim 14, the combination of Sanghavi and O’Connor discloses the device of claim 9, wherein the set of users are associated with one another based on having a same user characteristic (¶ 60, 66, 68 wherein the plurality of customers are associated with one another based on having the same user characteristic, e.g., geographical location), and 
wherein the set of rules correspond to terms of a service agreement for providing the service (¶ 63, 65, 66 wherein the rules correspond to the particular type of service agreement and its corresponding terms, e.g., home insurance versus life insurance policies).  
In regards to claim 15, Sanghavi discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to (Fig. 2): 
monitor an ongoing interaction between a service representative and a user (¶ 20, 26, 34, 39, 66, 74, 95 wherein the system is monitoring an ongoing interaction between a customer and a representative); 
determine simulation data for the ongoing interaction (¶ 20, 26, 34, 39, 66, 74, 95 wherein the system receives a prediction model data, i.e. simulation data, for a customer interaction that an agent is having with a customer), 
wherein the simulation data includes:   
a set of operational parameters associated with the ongoing interaction (¶ 34, 66 wherein the prediction model data includes parameters, attributes, characteristics, or the like that are associated with interaction), 
[…],
user information associated with the user (¶ 26, 34 wherein the prediction model data includes customer information), and 
an initial set of rules associated with providing a service to the user (¶ 26, 27, 30, 31, 34, 39, 66 wherein the prediction model data includes rules that are used for providing customer service); 
process, using a simulation model and during the ongoing interaction, the simulation data to predict a probability of a desired outcome of the ongoing interaction according to the simulation data (¶ 20, 26, 28, 33, 39, 42, 43, 66 wherein the system processes the prediction model data in order to determine a prediction outcome that is representative of the system’s simulation or prediction on the likelihood of how the customer will respond to a provided recommendation), 
wherein the simulation model is trained according to historical data associated with a plurality of previous interactions corresponding to the ongoing interaction and a plurality of subscribers of the service (¶ 26, 39, 66, 68, 78, 81 wherein the prediction model, i.e. simulation model, is trained using, at least, historical data associated with previous interactions and their results and feedback); 
In regards to:
determine that the probability does not satisfy a next best action threshold; 
determine, based on determining that the probability does not satisfy the next best action threshold, an updated set of rules that, when processed using the simulation model, cause the probability to satisfy the next best action threshold 
(¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended and wherein the system is dynamically updated with more information in order to improve its analysis and predictions if unfavorable results are determined and identified and thresholds are not reached/satisfied); 
In regards to:
generate a next best action output according to the updated set of rules; and 
provide the next best action output to a user device of the service representative to enable the service representative to perform a next best action during the ongoing interaction 
(¶ 34, 36, 63, 65, 66, 68 wherein the recommendation is generated and provided based on updated prediction data in order to permit performance of the recommendation, e.g., enlisting the customer to a particular insurance policy, offers to retain a customer, and etc.).  
Sanghavi discloses a system and method for monitoring a customer interaction between a customer and representative in order to determine the progress/state of the interaction and allow for the system to assist or guide a representative with addressing a customer’s concern and/or assist the representative with upselling products/services.  Although Sanghavi discloses that the interaction is being monitored in real time and analyzing information of the session in order to determine how to assist a representative, Sanghavi fails to disclose whether natural language processing is known to be used in such environments as a means of improving the effectiveness of assisting a customer and agent.
To be more specific, Sanghavi fails to explicitly disclose:
wherien the set of operational parameters includes a sentiment of the user determined using a sentiment analysis of a natural language processing model
However, O’Connor, which is also directed towards a call center that monitors the interaction between a customer and a representative in order to assist a customer with a problem, further teaches that it is old and well-known in the art to utilize natural language processing and to monitor the emotion of the customer, sentiment of the customer, emotion of the agent, as well as utilizing a speech analysis system, image analysis system, and text analysis system for determining content, call status, and emotion/sentiment of the customer and agents.  O’Connor teaches that the speech analysis system utilizes a natural language processor to determine words spoken by the customer and the agents in order to determine the emotions of the customer from the words uses, thereby increasing the effectiveness of a call center by monitoring the interaction between the customer and representative in order to determine the progress of the interaction, e.g., monitoring the customer’s emotional state in response to how their issue is being handled.  O’Connor teaches that by utilizing natural language processing in order to monitor an interaction the system is able to more effectively determine how resources can be allocated or whether a resource should be provided for the interaction in an attempt to improve the customer experience and lead to a resolution.  By monitoring both the customer and the representative the system can more effectively identify a problem and determine a resolution.
(For support see: ¶ 53, 54, 55, 59, 60, 62, 63, 63, 66, 68, 69, 77, 80, 84)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate natural language processing to monitor and manage a customer interaction with a representative, as taught by O’Connor, in the call center and customer interaction managing system and method of Sanghavi as O’Connor teaches that it is, “very important to continuously monitor the attributes associated with the communication session to determine if the allocation of resources is needed to be refined or not,” as well as, “reduce the manual resource reallocation time and efforts, which ultimately helps in customer satisfaction and hence improves contact center efficiency.” (¶ 68, 69) 
In regards to claim 16, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, wherein the simulation data is determined based on a user input from the user device of the service representative (¶ 26, 31, 34, 36, 37 wherein the representative provides the system is prediction model data that the system will use for its analysis).  
In regards to claim 17, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, 
wherein the set of operational parameters include: 
a purpose for the ongoing interaction 
(Sanghavi – ¶ 31, 34, 66, 38 wherein the operational parameters include, at least, the purpose of the interaction).  
In regards to claim 18, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, wherein the initial set of rules are determined based on: 
identifying that the user is a subscriber of the service (¶ 34, 68 wherein the customer currently has an insurance policy); and 
obtaining subscription information associated with the user, wherein the subscription information includes terms of a service agreement corresponding to initial set of rules (¶ 26, 34, 61, 63, 68 wherein the insurance policy has terms that correspond to what it is intended to cover, i.e. a home insurance policy has terms that correspond to a home and not to life insurance and a life insurance policy has terms that correspond to life events and not a home), and 
wherein the updated set of rules correspond to an adjustment to the terms of the service agreement (¶ 26, 34, 61, 63, 68 wherein the customer’s insurance policy can be updated in order to modify its terms so as to, for example, retain the customer).  
In regards to claim 19, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, wherein the updated set of rules is determined based on iteratively processing iterations of adjustments to the initial set of rules until the updated set of rules is identified (¶ 20, 26, 34, 36, 39, 81, 84 wherein the system and its prediction model are continuously and dynamically updated with new/updated prediction model data until a desired level of performance is achieved).  
In regards to claim 20, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, wherein the desired outcome corresponds to the user engaging in a service agreement during the ongoing interaction (¶ 20, 26, 34, 39, 66, 74, 95 wherein the interaction is occurring in real-time and the system is analyzing and providing a recommendation to an agent in real-time and in response to how the interaction is going and the recommendation that is provided to the agent is configured in order to encourage, maintain, improve, or the etc. engagement with a customer).  
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
Rejections under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Revanur (US Patent 10,931,825 B2); Cumby (CA 2556778 C); Anonymous (Artificial Intelligence_ friend or foe_ 7 Ways to turn your agents into superheroes) – which are directed towards the utilization of various technologies in order to assist a call center (or the like), such as, but not limited to, machine learning, natural language processing, and emotion tracking and analysis
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/4/2022